Case 1:17-cv-00541-DKW-KJM Document 162 Filed 06/17/20 Page 1 of 28                       PageID #:
                                   1598




                       IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF HAWAI‘I

     SCOTT LEE GORDON,                                  Case No. 17-cv-00541-DKW-KJM

                   Plaintiff,                           ORDER DENYING
                                                        DEFENDANTS’ MOTIONS FOR
            vs.                                         SUMMARY JUDGMENT

     PAUL NIESEN, et al.,

                   Defendants.


           Within the span of two weeks, inmate Scott Gordon was brutally assaulted by

 inmates belonging to two prison gangs in a Hawaii state prison, despite Gordon

 having requested—after the first assault—to be separated from gang members

 associated with his attackers. Alleging negligence and violations of his Eighth

 Amendment right to be free from cruel and unusual punishment, Gordon brought

 suit against Defendants Paul Niesen, a prison social worker; Keone Morreira, a

 corrections supervisor; and Thomas Craig, a prison doctor.1 Over a year ago, Niesen

 and Morreira moved for summary judgment on Gordon’s Eighth Amendment

 failure-to-protect claim, Dkt. No. 62, and later moved for summary judgment on

 Gordon’s negligence claim. Dkt. No. 145.



 1
     Gordon asserts challenges with finding and serving Defendant Craig. Dkt. No. 151 at 1 n.1.
Case 1:17-cv-00541-DKW-KJM Document 162 Filed 06/17/20 Page 2 of 28         PageID #:
                                   1599



       Viewing the record in the light most favorable to Gordon, a jury could find

 that Niesen and Morreira knew there was a substantial risk of a second assault on

 Gordon and, despite that knowledge, failed to take reasonable measures to avert it;

 namely, in processing Gordon’s separation request and failing to ensure Gordon was

 housed in a unit where he would not have contact with members of the very prison

 gang intent on harming him. Accordingly, Defendants’ motions, Dkt. Nos. 62, 145,

 are DENIED.

                  FACTUAL & PROCEDURAL BACKGROUND

       A.       The First Assault – June 6, 2016

       At all times relevant to this suit, Defendant Paul Niesen was employed by the

 Hawaii Department of Public Safety (DPS) as a social worker at Halawa

 Correctional Facility (HCF). Dkt. No. 146-1, ¶¶ 1, 4. Niesen worked under the

 direction of Defendant Keone Morreira, who was employed by DPS as a corrections

 supervisor at HCF. Dkt. No. 146-2, ¶¶ 1, 4; Dkt. No. 119-16 at 5. Morreira’s

 supervisor was the HCF Residency Section Administrator, Dovie Borges. Dkt. No.

 146-2, ¶ 12.

       In May 2016, Gordon was an inmate at HCF, where he was housed in Module

 3:B:2, a few cells away from inmates Shalom Tuimalealiifano (Shalom) and John

 Talo (Talo). Dkt. No. 159, ¶¶ 3–4; see also Dkt. No. 113-7. It was common

 knowledge among inmates and HCF staff that Shalom and Talo were prison gang

                                         -2-
Case 1:17-cv-00541-DKW-KJM Document 162 Filed 06/17/20 Page 3 of 28          PageID #:
                                   1600



 leaders. Dkt. No. 159, ¶¶ 4, 18. Gordon, and at least some of HCF’s staff, knew

 that Shalom and Talo had directed “hits” or attacks on other inmates through their

 gang member comrades at HCF. Id. at ¶ 18; see also Dkt. No. 152-12 (noting a

 January 2016 incident that occurred at the direction of Talo as the “Enforcer”). HCF

 records specifically note that Shalom was a member of the “Sons of Samoa Crips”

 or “SOS Crips,” and Talo was a member of the “SOS/USO Family.” Dkt. No. 152-

 11 at 1–2; Dkt. No. 149-23 at 75, 137. Around July 2015, when Shalom was moved

 from a “special holding unit,” Morreira completed Shalom’s housing “classification”

 form and spoke with Shalom. Dkt. No. 149-23 at 26–27; Dkt. No. 152-11 at 4. In

 doing so, Morreira noted that Shalom was “assaultive” and recommended housing

 Shalom in Module 6, a “special needs facility” that is “separated from the general

 [prison] population.” Dkt. No. 149-23 at 90–91; Dkt. No. 152-11at 4.

       On the evening of June 6, 2016, Gordon was walking back to his cell when he

 was pulled into a cell and beaten by Shalom and Talo. Dkt. No. 159, ¶¶ 5–7. They

 threatened Gordon and told him not to tell anyone. Id. at ¶ 7. Gordon and his

 cellmate called for help, but Gordon refused to tell the guards what happened for

 fear of retaliation. Id. at ¶¶ 8–9, 11. Gordon was transported to the emergency room

 at an off-site hospital where he remained under the medical care of Dr. Thomas Craig

 from June 7 through June 14, 2016. Id. at ¶¶ 10, 13–14. On June 14, 2016, Gordon

 underwent surgery to repair multiple fractures in his jaw, which required inserting

                                         -3-
Case 1:17-cv-00541-DKW-KJM Document 162 Filed 06/17/20 Page 4 of 28                     PageID #:
                                   1601



 metal plates and screws. Id. at ¶¶ 12, 15; Dkt. No. 149-4. The next day, Gordon

 returned to the medical unit at HCF. Dkt. No. 159, ¶ 15.

        B.     The Separatee Request

        On Friday, June 17, 2016, HCF Module 3 Unit Manager Lauri Lee-Zidek

 initiated a Separatee Request on Gordon’s behalf. Lee-Zidek signed and dated the

 Separatee Request, noted Shalom as the inmate Gordon was to be separated from,

 and indicated the reason for the request. See Dkt. No. 146-2, ¶¶ 6–7; Dkt. No. 159,

 ¶¶ 24–25. Gordon asserts that he did not initiate this request or speak with Lee-

 Zidek. Dkt. No. 159, ¶¶ 23–24. Nonetheless, that day, the Separatee Request was

 routed to Defendant Morreira, the supervisor of the case manager for the medical

 unit. Dkt. No. 146-2, ¶ 6; Dkt. No. 113, ¶ 10.

        On June 19, 2016, while Gordon was still recovering in the HCF medical unit,

 he submitted an “Informal Resolution” regarding the June 6 assault. Dkt. No. 159,

 ¶ 19. In the Informal Resolution, Gordon asked that he “be kept safe and out of

 harms [sic] way during the healing process” and “be put in a Module like 4 when

 [he] healed,” not “back in a hostile situation.” See Dkt. No. 149-16. Gordon did not

 identify his attackers or refer to specific inmates.2


 2
  Morreira did not respond to Gordon’s Informal Resolution until June 27, 2016 (after the second
 assault), stating “you are currently housed in SHU [Special Holding Unit] med[ium] for PC
 [Protective Custody] assessment. A formal [S]eparatee has been filled out for 2 inmates. Seek
 the help of the UTM [Unit Manager] of the SHU.” See Dkt. No. 149-16 at 2; Morreira Dep.,
 Dkt. No. 149-23 at 38:19–24. Contrary to what Morreira indicated on the form, Morreira has
 since admitted that he never “discussed” the Informal Resolution with Gordon. See Morreira
                                              -4-
Case 1:17-cv-00541-DKW-KJM Document 162 Filed 06/17/20 Page 5 of 28                     PageID #:
                                   1602



        On Monday morning, June 20, 2016, Morreira believes he received Gordon’s

 Separatee Request. Dkt. No. 149-23 at 79–81. That same morning, Morreira asked

 Niesen to meet with Gordon regarding the Separatee Request. Dkt. No. 146-2, ¶ 8.

 Gordon avers that Niesen arrived at the medical unit that morning with a piece of

 paper and “a notebook.” Dkt. No. 159, ¶ 20. Although Gordon assumed the visit

 was in response to the June 19 Informal Resolution he had submitted, Gordon soon

 learned otherwise. Id. Niesen had brought a partially filled out Separatee Request,

 dated June 17, 2016, which included Gordon’s name, Lee-Zidek’s name, and

 Shalom’s name. See Dkt. No. 159, ¶¶ 20, 24–25; Dkt. No. 149-18 (Separatee

 Request).3 When Gordon asked Niesen “how he got Shalom’s name and who had

 put his name on [the Separatee Request] form,” Niesen allegedly responded that he

 had his “sources.” Dkt. No. 159, ¶ 25. Niesen further explained that “everyone

 knew what had happened” and asked Gordon if he wanted protection from certain

 inmates. Id. at ¶ 20. Gordon was initially “skeptical” whether the guards could

 protect him and worried that he might be labeled a “rat” for simply talking to Niesen.

 Id. According to Gordon, Niesen stated that “unless [he] told him what happened




 Dep., 149-23 at 38; Dkt. No. 149-16.
 3
   Gordon avers that before meeting with Niesen on June 20, 2016, he “never met with or talked to
 Laura Lee-Zidek, Monica Chun, or Keone Morreira regarding [his June 6] attack”; “had not
 disclosed to anyone the names of the persons who had attacked and beaten [him] on June 6,
 2016”; and other than medical staff, “did not meet with any case manager or unit manager or
 prison staff.” See Dkt. No. 159, ¶¶ 22–25.
                                               -5-
Case 1:17-cv-00541-DKW-KJM Document 162 Filed 06/17/20 Page 6 of 28                      PageID #:
                                   1603



 and signed the form that [he] would be sent back into the general population and

 most likely right back into Module 3.” Id. at ¶ 21.

        Believing that the only way to be protected from Shalom, Talo, and their

 cohorts was to sign the Separatee Request, id. at ¶ 26, Gordon obliged and told

 Niesen the details of the June 6, 2016 attack, including that Talo was the other inmate

 involved. Id. at ¶ 27. At Gordon’s request, Niesen added Talo’s name to the

 Separatee Request. Id. at ¶ 24. Gordon then wrote the following on the form as his

 reason for the request: “These two gentlemen [Shalom and Talo] were involved in

 the incident that put me in the medical unit and I need to be separated from them

 other USO’s.” Dkt. No. 149-6 at 2 (emphasis added); Dkt. No. 159, ¶ 29. Gordon

 signed and dated the form, as Niesen directed. Id.4

        After meeting with Gordon, Niesen completed an Incident Report, Dkt. No.

 149-19, which included the information Gordon provided that morning in the

 medical unit. Dkt. No. 146-1, ¶ 10. In the report, Niesen noted that “Gordon

 expressed repeated concerns that providing this information would make him a

 target for retaliation by IM [Shalom], IM Talo, and other members of the STG group

 [“security threat group”] USO Family, which IM Gordon believes that the other


 4
  The parties dispute whether Niesen promised that the Separatee Request would be granted.
 Gordon maintains that he “trusted in [Niesen]’s representations that a separatee request would be
 granted and [he] would be kept separate and away from Talo and Shalom, as well as their gang
 members.” Dkt. No. 159, ¶ 30. Niesen contends, however, that he “did not promise that [he]
 could ensure [Gordon]’s safety” and he “did not have the authority to ensure [Gordon]’s safety,
 or the authority to make any promises about [Gordon]’s safety.” Dkt. No. 146-1, ¶ 9.
                                               -6-
Case 1:17-cv-00541-DKW-KJM Document 162 Filed 06/17/20 Page 7 of 28                            PageID #:
                                   1604



 inmates listed in his report are affiliated with.” Dkt. No. 149-19.5 Niesen then

 personally delivered to Morreira (1) his Incident Report, and (2) Gordon’s Separatee

 Request, which was the last time Niesen claims he saw the Separatee Request. See

 Dkt. No. 146-1, ¶ 12; Dkt. No. 119-16 at 7; Dkt. No. 149-23 at 32, 42, 69.

        After receiving the Incident Report and Separatee Request, Morreira read

 Niesen’s Incident Report. Dkt. No. 149-23 at 32:20–22. Morreira wrote his name

 on the Incident Report in the space labeled “Thru” and “Watch Supervisor,” and

 wrote “Dovie Borges” in the space labeled “To” and “Administrator/Section

 Supervisor.” Dkt. No. 149-19; Dkt. No. 149-23 at 70–72:13.6 Morreira then


 5
   Staff at HCF use the term “security threat group,” instead of “gang,” when referring to prison
 gang affiliations. Dkt. No. 149-23 at 74–75.
 6
   Morreira claims that he was not actually the “watch supervisor” at the time and, rather than
 change the words on the form, he simply wrote his name in the space provided for the “Watch
 Supervisor” because, according to Morreira, “[the request] went through me to [Borges].” Dkt.
 No. 149-23 at 72:15–20. In any event, DPS correctional facility policies and procedures state:

        Grievances of an exigent nature requiring an immediate resolution or a more
        expedited process may be given emergency status, and put on a fast-track process.

        No stage of the grievance program should be deleted as each step provides a level
        at which administrative action can be taken . . .; however, each step can be
        accelerated.

        Emergency grievances might include, but would not be limited to grievances
        related to . . . [t]he risk of death or serious harm, and . . . [o]ther matters for which
        delay would significantly prejudice or harm the inmate, if not immediately
        resolved.

 Dkt. No. 149-20 at 6. As Morreira explains it, a separatee request may be granted in an emergency
 by “the watch supervisor at that time, if there’s no other authority higher than him at the time of
 that call. So, the captain can make the call. Then it goes to the administrative captain, the chief of
 security, the deputy warden, the warden. So, depending on how you want to state it, it -- a watch
 supervisor, which would be the captain or higher, could make an emergency decision.” Dkt. No.
                                                  -7-
Case 1:17-cv-00541-DKW-KJM Document 162 Filed 06/17/20 Page 8 of 28               PageID #:
                                   1605



 accessed Offendertrak, DPS’s computer database that contains the correctional

 facility information for inmates, e.g., security identifier (SID), release status, custody

 level, housing classification evaluations, “Alerts,” and STG “gang” affiliation. See

 Dkt. No. 149-23 at 33–34, 57, 76, 84, 86–87.

        Using Offendertrak, Morreira located the records for Shalom and Talo. On

 the Separatee Request, Dkt. No. 149-18, Morreira wrote the inmate number for

 Shalom and Talo and (based on the Incident Report) noted that they “assaulted

 [Gordon].” Dkt. No. 149-23 at 33–34, 66; Dkt. No. 119-16 at 7. Next to Talo’s

 name and inmate number, Morreira wrote “medium” (referring to medium-security

 status) and “SOS/USO.” Dkt. No. 149-23 at 75, 82; Dkt. No. 113-12 at 10–11. Next

 to Shalom’s name and inmate number, Morreira wrote “medium” and “SOS crips.”

 Dkt. No. 149-23 at 82; Dkt. No. 119-16 at 7; Dkt. No. 125-4 at 5–6. Morreira signed

 and dated Gordon’s Separatee Request and wrote “Recommend Separatee” on the

 first page.    Dkt. No. 149-23 at 61–62.          Morreira stated that he made the

 recommendation “[b]ased on his professional experience” because Gordon had

 “stated that he was allegedly assaulted by the two inmates mentioned on the request.”

 See id. at 41, 43–44.      According to Morreira, he is “required” to provide a

 recommendation “with an explanation” on a separatee request. Id. at 44.




 149-23 at 73:14–74:2.
                                            -8-
Case 1:17-cv-00541-DKW-KJM Document 162 Filed 06/17/20 Page 9 of 28                       PageID #:
                                   1606



        At about 12:30 PM on Monday, June 20, 2016, Morreira placed Gordon’s

 Separatee Request and the Incident Report in the office of Dovie Borges, Morreira’s

 supervisor. Dkt. No. 149-23 at 42, 45; Dkt. No. 125-4 at 6–7. Under “Statement of

 Action” on the Separatee Request, Dkt. No. 149-18 at 2, Borges wrote: Interviewed

 Shalom . . . on 6/16/16 in module 3 regarding kites and complaints by inmates. IM

 Shalom is threatening or terrorizing certain inmates. Shalom denies complaints.

 Separatee is recommended. See attached CM [case manager] report. D. Borges

 6/20/2016.” See id.; Dkt. No. 149-23 at 62:6–16.

        Warden Sequiera approved Gordon’s Separatee Request by signing at the

 bottom of the second page. Dkt. No. 149-18 at 2; Dkt. No. 113-12 at 12. The parties

 dispute when this approval was issued, as the date next to Sequiera’s signature is

 illegible.7 Morreira interpreted the date as “maybe 6-21-16,” Dkt. No. 149-23 at

 62:21, and Offendertrak records for Shalom and Talo mention Gordon in a

 segregation note with the “date from” as “06/21/2016.” Dkt. No. 152-11 at 1–2.




 7
  DPS represents that it is Warden Sequiera’s signature at the bottom of page two of Gordon’s
 Separatee Request. Dkt. No. 113-12 at 12. However, Defendants’ only evidence regarding the
 approval date is the testimony of HCF Program Control Administrator Gary Kaplan. Dkt. No.
 63-3, ¶ 10; cf. Dkt. No. 63, ¶ 24. Gordon contends Kaplan’s testimony is inadmissible and based
 on hearsay. Dkt. No. 113, ¶ 24. Gordon is on solid ground. Although Kaplan states that he has
 “personal knowledge,” his declaration is devoid of “evidence . . . sufficient to support a finding
 that [he] has personal knowledge of the matter.” Fed.R.Evid. 202 (emphasis added). Indeed, the
 date on the Separatee Request is illegible, and Kaplan does not allege that he witnessed Sequiera
 approve the request on June 20, 2016. To the extent Kaplan is simply relaying what is perhaps
 stated in other documents in his possession, his testimony is based on hearsay. Fed.R.Evid. 505.
                                                -9-
Case 1:17-cv-00541-DKW-KJM Document 162 Filed 06/17/20 Page 10 of 28                      PageID #:
                                    1607



         In Gordon’s final approved Separatee Request, under the heading “Reason

  For Request,” a mark or “1” was placed next to the option for “Threat to . . . Life or

  Limb.” Dkt. No. 119-6. According to DPS, it is “unknown” who made the mark.

  Dkt. No. 113-12 at 11.8

         C.     The Second Assault – June 20, 2016

         On the evening of June 20, 2016, Gordon was transferred out of the HCF

  medical unit. Dkt. No. 159, ¶ 31. Gordon believed the move was a result of the

  Separatee Request he had filled out with Niesen earlier that morning. Id. Upon his

  release from the medical unit, Gordon was immediately taken to Module 1, which

  allegedly housed members of Shalom’s gang. Id. Shortly thereafter, Gordon was

  confronted in Module 1 by members of Shalom’s gang. Id. at ¶ 33. Gordon was

  directed upstairs and pulled into one of the cells where he was violently attacked by

  Kevin Govea and another unidentified inmate. Id. Gordon sustained multiple

  closed-fist blows to his head and body, and the inmates threatened Gordon with

  further harm if he told anyone about the source of his injuries. See id.

         On June 21, 2016, Gordon was taken to the medical unit for his prescribed

  narcotics. Dkt. No. 159, ¶ 34. When the nurse asked Gordon about the deep cut

  above his eye, Gordon lied and said that he had fainted and fallen while using the



  8
   Morreira, for instance, denies that he made the mark next to “Life or Limb.” Dkt. No. 149-23 at
  68.
                                               - 10 -
Case 1:17-cv-00541-DKW-KJM Document 162 Filed 06/17/20 Page 11 of 28                       PageID #:
                                    1608



  toilet. See id. at ¶ 35; Dkt. No. 113-13. After receiving stitches at an off-site

  hospital, later that night Gordon followed the directions of Sergeant Dixon and

  requested to be placed in protective custody. See Dkt. No. 159, ¶¶ 37–39; Dkt. No.

  149-7 (Gordon’s statement); Dkt. No. 149-8 (Captain Su‘apaia’s completed

  administrative segregation request). Pending a determination on his protective

  custody request, Gordon was temporarily placed in a segregated, special housing

  unit. See Dkt. No. 159, ¶ 41; 149-23 at 27. In the subsequent Administrative

  Remedy form Gordon submitted on June 25, 2016, Dkt. No. 149-11, Gordon noted

  the two recent assaults, his previous request “to be separated from two individuals

  and USO” gang members, that USOs were housed in Module “1B1,” and that he

  only felt he would be safe in Module 4. Id.; Dkt. No. 159, ¶¶ 43.9

         On June 30, 2016, Gordon followed up on his protective custody request and

  received a response denying his request because his “application was too vague.”

  Dkt. No. 159, ¶¶ 45–47; Dkt. No. 149-9. Gordon was notified on July 7, 2016, that

  he would be moved back into the general prison population. Dkt. No. 159, ¶ 48. To

  avoid this result, Gordon refused to accept the transfer and was placed in solitary

  confinement where he remained until July 22, 2016. Id. at ¶¶ 49–50.


  9
   Two months later, on August 11, 2016, Morreira denied Gordon’s Administrative Remedy
  request, stating “Module 4 is reserved for workline inmates in programs. You do not have the
  luxury of choosing your housing unit. . .You are currently in Module 6/PC quad where
  separation from GP is warranted at this time. Seek assistance from your assigned case manager
  or correctional officers of the module for further help if any conflicts occur or your safety is
  being jeopardized. Be safe!” Dkt. No. 149-11 at 2; Dkt. No. 159, ¶ 44.
                                                - 11 -
Case 1:17-cv-00541-DKW-KJM Document 162 Filed 06/17/20 Page 12 of 28             PageID #:
                                    1609



        In November 2016, Gordon underwent a second surgery to repair the damage

  caused to his jaw bones when they were healing. Id. at ¶ 53. Although Gordon was

  transferred to Saguaro Correctional Center in Arizona in 2017, Gordon has since

  been transferred back to HCF, where he is currently housed. Id. at ¶¶ 1, 56.

        D.     Procedural History

        Gordon filed this action under 42 U.S.C. § 1983 on October 30, 2017. Dkt.

  No. 1. In Gordon’s second amended complaint (SAC), Dkt. No. 34, he names

  Morreira, Niesen, and Dr. Craig as Defendants, and asserts a failure-to-protect claim

  under the Eighth Amendment, as well as a negligence claim, arising from the second

  inmate attack on June 20, 2016. See id. at ¶¶ 2, 42, 52, 59.

        Over a year ago, on March 5, 2019, Defendants moved for summary judgment

  on Gordon’s Eighth Amendment claim, Dkt. No. 62, arguing that they did not know

  there was a substantial risk of harm to Gordon, did not have the authority to approve

  or deny Gordon’s Separatee Request, and did not have authority over or involvement

  in Gordon’s housing placement after he was released from the medical unit on June

  20, 2016. See Dkt. No. 62-1 at 1–2, 11–12. After the Court appointed counsel for

  Gordon, Dkt. Nos. 68, 86, 101, the briefing schedule on Defendants’ summary

  judgment motion was continued multiple times, Dkt. Nos. 73, 90, 97, 105. On

  January 15, 2020, Gordon filed his opposition, Dkt. No. 112, and a concurrent Rule

  56(d) motion to defer summary judgment until he received further discovery from

                                          - 12 -
Case 1:17-cv-00541-DKW-KJM Document 162 Filed 06/17/20 Page 13 of 28          PageID #:
                                    1610



  Defendants, such as correctional facility documents and classification records. Dkt.

  No. 114. After hearing oral argument on both motions, Dkt. No. 128, on February

  27, 2020, the Court granted Gordon’s Rule 56(d) motion and ordered Gordon to file

  his supplemental brief and concise statement of facts by April 13, 2020 and

  Defendants to do the same by April 23, 2020. Dkt. No. 134. Each party’s deadline

  was later extended by a month. Dkt. No. 144. In the interim, Defendants filed a

  motion for summary judgment on Gordon’s negligence claim. Dkt. No. 145.

        Defendants’ motions for summary judgment, Dkt. Nos. 62, 145, have been

  fully briefed by all concerned and are now ripe for resolution.

                             STANDARD OF REVIEW

        Summary judgment under Rule 56 is appropriate only when the Court,

  viewing the record as a whole and in the light most favorable to the nonmoving

  party, determines that there is “no genuine dispute as to any material fact and the

  movant is entitled to judgment as a matter of law.” See Fed.R.Civ.P. 56(a); Celotex

  Corp. v. Catrett, 477 U.S. 317, 322–24 (1986); Anderson v. Liberty Lobby, Inc., 477

  U.S. 242, 248–50 (1986). A genuine dispute of material fact exists when “there is

  sufficient evidence favoring the nonmoving party for a jury to return a verdict for

  that party.” Anderson, 477 U.S. at 249; Scott v. Harris, 550 U.S. 372, 380 (2007).




                                          - 13 -
Case 1:17-cv-00541-DKW-KJM Document 162 Filed 06/17/20 Page 14 of 28                PageID #:
                                    1611



                                      DISCUSSION

        Niesen and Morreira advance two principal arguments in support of their

  motions for summary judgment. First, with respect to Gordon’s Eighth Amendment

  failure-to-protect claim under 42 U.S.C. § 1983, Defendants maintain that they are

  entitled to qualified immunity. Second, as to Gordon’s negligence claim, Defendants

  contend they are shielded by qualified privilege under Hawaii law. Addressing each

  of Defendants’ defenses seriatim, the Court concludes that a jury trial is warranted.

  I.    Qualified Immunity as to Gordon’s Eighth Amendment Claim

        The doctrine of qualified immunity shields government officials from liability

  for civil damages unless the plaintiff establishes: “(1) that the official violated a

  statutory or constitutional right, and (2) that the right was ‘clearly established’ at the

  time of the challenged conduct.” Ashcroft v. al-Kidd, 563 U.S. 731, 735 (2011)

  (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). These inquiries may be

  addressed in any order. See Pearson v. Callahan, 555 U.S. 223, 236 (2009).

  “‘[W]hether a constitutional right was violated . . . is a question of fact’ for the jury,

  while ‘whether the right was clearly established . . . is a question of law’ for the

  judge.” Morales v. Fry, 873 F.3d 817, 823 (9th Cir. 2017) (quoting Tortu v. Las

  Vegas Metro. Police Dep’t, 556 F.3d 1075, 1085 (9th Cir. 2009)). This “bifurcation

  of duties is unavoidable: only the jury can decide the disputed factual issues, while

  only the judge can decide whether the right was clearly established once the factual

                                            - 14 -
Case 1:17-cv-00541-DKW-KJM Document 162 Filed 06/17/20 Page 15 of 28                PageID #:
                                    1612



  issues are resolved.” Reese v. Cty. of Sacramento, 888 F.3d 1030, 1037 (9th Cir.

  2018) (quoting Morales, 873 F.3d at 824–25)). Because there is a genuine dispute

  as to various material facts here, Defendants are not entitled to summary judgment

  on qualified immunity.

        A.     Legal Framework: Eighth Amendment Failure-to-Protect Claim

        A jury could conclude that Defendants violated Gordon’s Eighth Amendment

  right to be protected from assault by fellow inmates. “[P]rison officials have a duty

  [under the Eighth Amendment’s prohibition of cruel and unusual punishment] to

  protect prisoners from violence at the hands of other prisoners” because “[b]eing

  violently assaulted in prison is simply not part of the penalty that criminal offenders

  pay for their offenses against society.” Farmer v. Brennan, 511 U.S. 825, 833–34

  (1994) (citations and internal quotation marks omitted). “It is not, however, every

  injury suffered by one prisoner at the hands of another that translates into

  constitutional liability for prison officials responsible for the victim’s safety.” Id. at

  834. For a failure-to-protect claim to lie against a prison official, the plaintiff must

  show that: (1) he was “objectively” exposed to a “substantial risk of serious harm”;

  and (2) the official was “subjectively aware of the risk” and responded with

  “deliberate indifference” by “failing to take reasonable measures to abate it.” See

  Farmer v. Brennan, 511 U.S. 825, 834, 828–29 (1994); id. at 847; Lemire v. Cal.




                                            - 15 -
Case 1:17-cv-00541-DKW-KJM Document 162 Filed 06/17/20 Page 16 of 28              PageID #:
                                    1613



  Dep't of Corr. & Rehab., 726 F.3d 1062, 1074 (9th Cir. 2013); Hearns v. Terhune,

  413 F.3d 1036, 1040 (9th Cir. 2005). Both requirements are met here.

               1. Substantial Risk of Serious Harm

        There is no question that -- “objectively” -- there was a “substantial risk of

  serious harm” to Gordon before the June 20, 2016 assault. See Farmer, 511 U.S. at

  834, 846. On June 6, 2016, Gordon was violently assaulted by two known gang

  leaders at HCF, Shalom and Talo, both of whom had a propensity for violence

  toward other inmates and had threatened to harm Gordon again in the future if he

  told anyone about the June 6 assault. Dkt. No. 152-11 at 1–2; Dkt. No. 149-23 at

  75, 137. Gordon suffered a broken jaw from the assault that required off-site surgery

  and rehabilitation. On June 20, Gordon spoke directly with Niesen about the assault

  and made a written request to be separated from Shalom, Talo, and “them other

  USOs.” Dkt. No. 149-18. Based on these objective facts, there was a substantial

  risk that Gordon would be attacked by Shalom, Talo, or a member of one of the

  gangs with which they were affiliated.

               2. Subjective Knowledge of the Risk to Gordon’s Safety

        With respect to the subjective component, a jury could also conclude that

  Morreira and Niesen acted with deliberate indifference toward Gordon’s health and

  safety. The deliberate indifference standard requires that “the official acted or failed

  to act despite his knowledge of a substantial risk of serious harm.” Farmer, 511 U.S.

                                           - 16 -
Case 1:17-cv-00541-DKW-KJM Document 162 Filed 06/17/20 Page 17 of 28             PageID #:
                                    1614



  at 842. In other words, “a prison official may be held liable under the Eighth

  Amendment . . . if he knows that inmates face a substantial risk of serious harm and

  disregards that risk by failing to take reasonable measures to abate it.” Clem v.

  Lomeli, 566 F.3d 1177, 1182 (9th Cir. 2009) (emphasis omitted) (quoting Farmer v.

  Brennan, 511 U.S. at 847). “Whether a prison official had the requisite knowledge

  of a substantial risk is a question of fact subject to demonstration in the usual ways,

  including inference from circumstantial evidence, . . . and a factfinder may conclude

  that a prison official knew of a substantial risk from the very fact that the risk was

  obvious.” Farmer, 511 U.S. at 842 (emphasis added; internal citation omitted).

        Here, a reasonable jury could find that Defendants subjectively knew of the

  risk that Gordon would be assaulted by Shalom, Talo, or USO/SOS gang members

  because that risk was “obvious.” See Farmer, 511 U.S. at 842. Several prominent

  facts lead to this conclusion: Gordon was still in the medical unit following the first

  assault when he told Niesen about the assault and his attackers; Niesen allegedly

  promised to ensure Gordon’s safety; Gordon wrote in the Separatee Request that he

  wished to be separated from Shalom, Talo, and “them other USOs”; all the

  information was documented in the Separatee Request and Niesen’s Incident Report;

  Morreira reviewed both documents; Morreira himself accessed Offendertrak and

  noted the gang affiliations for Shalom and Talo; and Morreira obviously believed

  that Gordon was at risk of harm because Morreira recommended that the Separatee

                                           - 17 -
Case 1:17-cv-00541-DKW-KJM Document 162 Filed 06/17/20 Page 18 of 28           PageID #:
                                    1615



  Request be granted. As such, there are ample facts in the record for a jury to find

  that Defendants actually knew there was a substantial risk to Gordon’s safety.

        Defendants maintain, however, that “they could not have subjectively

  recognized the risk that [Gordon] would be assaulted by Kevin Govea on June 20,

  2016” because “Govea’s name was never brought up by [Gordon].” See, e.g., Dkt.

  No. 158 at 3–4. According to Defendants, the only “risk that could be said to have

  been known” to them “was the risk of assault from Shalom and Talo.” Dkt. No. 158

  at 8. But that argument is hollow under Farmer. A prison official cannot “escape

  liability for deliberate indifference by showing that, while he was aware of an

  obvious, substantial risk to inmate safety, he did not know that the complainant was

  especially likely to be assaulted by the specific prisoner who eventually committed

  the assault.” Farmer, 511 U.S. at 843 (emphasis added); Thomas v. Ponder, 611

  F.3d 1144, 1151 (9th Cir. 2010) (“Farmer’s obviousness requirement does not

  necessitate a showing that an individual prison official had specific knowledge that

  harsh treatment of a particular inmate, in particular circumstances, would have a

  certain outcome.”). “[A]nd it does not matter whether the risk comes from a single

  source or multiple sources, any more than it matters whether a prisoner faces an

  excessive risk of attack for reasons personal to him or because all prisoners in his

  situation face such a risk.” Farmer, 511 U.S. at 843.




                                         - 18 -
Case 1:17-cv-00541-DKW-KJM Document 162 Filed 06/17/20 Page 19 of 28           PageID #:
                                    1616



        Here, it bears emphasis that Gordon did not merely request to be separated

  from Shalom and Talo, as Defendants seemingly imply; Gordon also stated, “I need

  to be separated from them other USOs.”           Dkt. No. 149-18.    Indeed, Niesen

  understood this, and passed his understanding on to Morreira, because Niesen noted

  in his Incident Report: “Gordon expressed repeated concerns that providing this

  information would make him a target for retaliation by IM [Shalom], IM Talo, and

  other members of the STG group [“security threat group”] USO Family . . .” Dkt.

  No. 149-19. Contrary to Defendants’ narrow view regarding what constitutes an

  obvious risk, “obviousness” is measured “in light of reason and the basic general

  knowledge that a prison official may be presumed to have obtained regarding the

  type of deprivation involved.” Thomas, 611 F.3d at 1151. Based on the facts in the

  record, transferring Gordon from the medical unit to a housing unit where Shalom,

  Talo, or USO/SOS gang members also had access was sure to result in a second

  assault on Gordon that, in this case, came almost immediately. Because Gordon has

  “present[ed] evidence of very obvious and blatant circumstances indicating that

  [Defendants] knew [a substantial risk of serious harm] existed, . . . it is proper to

  infer that [Defendants] must have known of the risk.” Thomas, 611 F.3d at 1152

  (9th Cir. 2010) (quoting Foster v. Runnels, 554 F.3d 807, 814 (9th Cir. 2009)). Any

  further argument to the contrary is one that must be presented to a jury.




                                          - 19 -
Case 1:17-cv-00541-DKW-KJM Document 162 Filed 06/17/20 Page 20 of 28              PageID #:
                                    1617



                    3. Reasonableness of Defendants’ Actions

            The remaining question is whether Defendants Niesen and Morreira are

  entitled to avoid liability, as a matter of law, because they “responded reasonably to

  the risk, even if the harm ultimately was not averted.” See Farmer, 511 U.S. 844.

  This inquiry is “fact-intensive and typically should not be resolved at the summary

  judgment stage.” See, e.g., Lemire v. Cal. Dep’t of Corr. & Rehab., 726 F.3d 1062,

  1078 (9th Cir. 2013); Thomas, 611 F.3d at 1152. Defendants assert that they did not

  have the authority to approve Gordon’s Separatee Request, or authority over

  Gordon’s housing placement, and thus, they contend their actions were reasonable.10

  The Court disagrees, as Defendants’ declarations amount to little more than a bald

  denial of any authority to immediately provide Gordon with protection.

            Defendants have not cited to any description of their job duties or DPS policy

  constraining their authority. Morreira, in particular, testified that he did not know

  of any written guidelines or procedures regarding: (1) the granting or denying of a

  separatee request, Dkt. No. 149-23 at 19; (2) how informal requests are to be

  handled, id. at 56–57; and (3) who had the authority to move an inmate from the

  medical unit to a housing unit, other than to merely assert that “it’s known that [he]

  cannot, as a unit manager, make that call,” only the “chief of security or higher” may

  do so, id. at 47:11–50:12. In the absence of any formal policy regarding these


  10
       Dkt. No. 62-1 at 12; Dkt. No. 146-1, ¶¶ 13; Dkt. No. 146-2, ¶ 14.
                                                   - 20 -
Case 1:17-cv-00541-DKW-KJM Document 162 Filed 06/17/20 Page 21 of 28               PageID #:
                                    1618



  matters, a jury may find that under the circumstances, Defendants could, and should,

  have done more than simply forward the Separatee Request and Incident Report to

  the next official in the HCF hierarchy. If it were otherwise, there would indeed be a

  perverse incentive to insulate prison officials from liability by leaving the official to

  determine their duties and the prison’s policies on an ad-hoc basis after the official

  is sued. The Court declines to endorse that approach or facilitate that result here.

        The Court is also not persuaded by Morreira’s contention that “[o]nly HCF

  Warden Francis Sequiera had the authority to approve or deny Separatee Requests.”

  Dkt. No. 146-2, ¶ 12. Morreira’s statement is called into question by his previous

  deposition testimony. Morreira testified that a “watch supervisor” may grant a

  separatee request in an emergency if no higher authority is present at the time. Dkt.

  No. 149-23 at 73:14–74:2. The threat to “Life or Limb” here would certainly qualify

  as such an emergency, and Morreira signed the Incident Report as the “watch

  supervisor.” Dkt. No. 149-19. While Morreira may not have formally held such a

  title, Morreira nonetheless was the individual through whom the Separatee Request

  was submitted to Borges, giving rise to the reasonable inference that Morreira was,

  effectively, the “watch supervisor” at the time. Moreover, Morreira admitted that he

  has the authority, with approval, to make “module-to-module” housing assignment

  moves for inmates in the general population, i.e., moves between Modules 1, 2, 3,

  and 4. See Dkt. No. 149-23 at 47:19–48:7. As such, Gordon’s contention that

                                            - 21 -
Case 1:17-cv-00541-DKW-KJM Document 162 Filed 06/17/20 Page 22 of 28            PageID #:
                                    1619



  Niesen or Morreira or both of them could have acted under the exigent circumstances

  to expedite the Separatee Request and ensure proper implementation, Dkt. No. 151

  at 7, is not “blatantly contradicted by the record, so that no reasonable jury could

  believe it.” Scott v. Harris, 550 U.S. 372, 380 (2007).

        Nor is it of any import, as Defendants assert, that they did not participate in

  Gordon’s transfer or know where he was transferred. Dkt. No. 158 at 2, 6; Dkt. No.

  146-1, ¶ 14; Dkt. No. 146-2, 14. “[I]t is enough that [Defendants] acted or failed to

  act despite [their] knowledge of a substantial risk of serious harm.” Farmer, 511

  U.S. at 842 (emphasis added). Thus, “a prison official’s act or omission” may form

  the basis for an Eighth Amendment failure-to-protect claim when the official knows

  that an inmate “face[s] a substantial risk of serious harm and disregards that risk by

  failing to take reasonable measures to abate it.” Farmer, 511 U.S. at 834, 847

  (emphasis added); Clem v. Lomeli, 566 F.3d at 1181–82.

        Here, the evidence regarding what was “reasonable” at the time Gordon was

  moved to a module where members of Shalom’s gang were housed is essentially the

  parties’ competing assertions. There are several different ways a jury may conclude

  that it was unreasonable for Niesen or Morreira to have failed to: note which housing

  modules contained known USO/SOS gang members; recommend housing Gordon

  in Module 4; recommend keeping Gordon in the medical unit where he appeared to

  have no issues during his rehabilitation; immediately grant the Separatee Request

                                          - 22 -
Case 1:17-cv-00541-DKW-KJM Document 162 Filed 06/17/20 Page 23 of 28            PageID #:
                                    1620



  and move Gordon from medical to a segregated holding unit until a suitable cell

  could be identified; or follow up on the Separatee Request.          Thus, although

  Defendants forwarded the Separatee Request and Incident Report to their respective

  supervisor, a jury may find that that was not enough.

        In sum, there are material issues of fact regarding whether Defendants knew

  that Gordon was at a substantial risk of being assaulted a second time by USO or

  SOS gang members, and whether Defendants acted with deliberate indifference by

  failing to take reasonable measures to avert that risk. A jury could reasonably

  conclude that Defendants violated Gordon’s Eighth Amendment rights by failing to

  protect him from violence at the hands of fellow inmates.

        B.     Clearly Established Law

        Government officials who violate citizens’ constitutional rights may still be

  entitled to qualified immunity unless “the unlawfulness of their conduct was ‘clearly

  established at the time.’” District of Columbia v. Wesby, 138 S. Ct. 577, 589 (2018)

  (quoting Reichle v. Howards, 566 U.S. 658, 664 (2012)). “A clearly established

  right is one that is sufficiently clear that every reasonable official would have

  understood that what he is doing violates that right.” Mullenix v. Luna, 136 S. Ct.

  305, 308 (2015) (citation and internal quotation marks omitted). “It is not necessary,

  of course, that the very action in question has previously been held unlawful.” Ziglar

  v. Abbasi, 137 S. Ct. 1843, 1866 (2017) (citations and internal quotation marks

                                          - 23 -
Case 1:17-cv-00541-DKW-KJM Document 162 Filed 06/17/20 Page 24 of 28              PageID #:
                                    1621



  omitted). And “general statements of the law are not inherently incapable of giving

  fair and clear warning to officers.” See, e.g., White v. Pauly, 137 S. Ct. 548, 552

  (2017) (citation and internal quotation marks omitted); Hope v. Pelzer, 536 U.S. 730,

  741–46 (2002). This differs from other contexts, such as in law enforcement

  excessive force cases, an area of the law where the Court has been more exacting in

  requiring that “existing precedent ‘squarely governs’ the specific facts at issue.”

  Kisela v. Hughes, 138 S. Ct. 1148, 1153 (2018) (citing Mullenix, 136 S. Ct. at. 310).

        Viewing the facts here in the light most favorable to Gordon, Gordon’s Eighth

  Amendment right was clearly established. “The Supreme Court need not catalogue

  every way in which one inmate can harm another . . . to conclude that a reasonable

  official would understand that his actions violated [the Eighth Amendment].” Wilk

  v. Neven, 956 F.3d 1143, 1148 (9th Cir. 2020) (quoting Castro v. County of Los

  Angeles, 833 F.3d 1060, 1067 (9th Cir. 2016) (en banc)). “Once an official is

  subjectively aware of a substantial risk of serious harm, ‘clearly established’ law

  requires . . . ‘that the [official] take reasonable measures to mitigate the substantial

  risk.’” Id. (citation omitted).

        In Wilk v. Neven, the Ninth Circuit denied qualified immunity to a prison

  warden, an associate warden, and a prison caseworker. 956 F.3d at 1145, 1149–50.

  There, the plaintiff had been threatened by another inmate and filled out documents

  for protection, requesting that the inmate be placed on plaintiff’s “enemy list.” Id.

                                           - 24 -
Case 1:17-cv-00541-DKW-KJM Document 162 Filed 06/17/20 Page 25 of 28              PageID #:
                                    1622



  at 1145–46. Plaintiff was moved, but the other inmate was not placed on plaintiff’s

  enemy list. Id. at 1146. Plaintiff was attacked by the other inmate “over three

  months later” while in the yard. Id. at 1146, 1149. As for what went wrong, the

  warden and the associate warden disputed whether they attended the classification

  meetings or had knowledge of the threat after receiving plaintiff’s documents. Id. at

  1146–47. The prison caseworker, as relevant here, attended the classification

  meeting but argued that although he may have made “a clerical mistake regarding

  assigning [the threatening-inmate] to the enemy list,” it was “not his job to update

  the prison’s records system.” Id. at 1146. Although there were facts in dispute,

  viewing the record in the light most favorable to the plaintiff, the court concluded

  that a jury could find in favor of plaintiff. Id. at 1149–50. Because the right at issue

  had “been clearly established since the Supreme Court’s decision in Farmer v.

  Brennan in 1994,” the court denied qualified immunity to all three defendants. 956

  F.3d at 1150.

        As in Wilk, and based on the principles announced in Farmer, Defendants are

  not entitled to qualified immunity. Moreover, Defendants’ “claims of qualified

  immunity hardly present ‘purely legal’ issues capable of resolution ‘with reference

  only to undisputed facts.’” See Ortiz v. Jordan, 562 U.S. 180, 190 (2011) (quoting

  Mitchell v. Forsyth, 472 U.S. 511, 530 n.10 (1985)). “Cases fitting that bill typically

  involve contests not about what occurred, or why an action was taken or omitted,

                                           - 25 -
Case 1:17-cv-00541-DKW-KJM Document 162 Filed 06/17/20 Page 26 of 28           PageID #:
                                    1623



  but disputes about the substance and clarity of pre-existing law.” Id. “[T]he pre-

  existing law [is] not in controversy.” Id. (citing Farmer, 511 U.S. at 834, 847).

  Rather, what is disputed are “the facts that could render [Niesen and Morreira]

  answerable for crossing a constitutional line.” Id. As noted, these disputed facts

  include: “Was [Niesen and Morreira] adequately informed, after the first assault, of

  the identity of the assailant . . . ? What, if anything, could [Defendants] have done

  to distance [Gordon] from the assailant, thereby insulating [him] against a second

  assault?” Id.

        For these reasons, Defendants are not entitled to qualified immunity on

  Gordon’s Eighth Amendment failure-to-protect claim. See Reese, 888 F.3d at 1037

  (quoting Morales, 873 F.3d at 824–25)).

  II.   Qualified Privilege as to Gordon’s Negligence Claim

        With respect to Gordon’s negligence claim, the Court concludes that

  Defendants are not entitled to the qualified privilege under Hawaii law. Under

  Hawaii law, non-judicial employees acting in the performance of their duties enjoy

  a “qualified privilege” that generally protects them from individual liability for

  tortious acts. See Awakuni v. Awana, 165 P.3d 1027, 1041–42 (Haw. 2007) (quoting

  Medeiros v. Kondo, 522 P.2d 1269, 1272 (Haw. 1974)); Towse v. State, 647 P.2d

  696, 702 (Haw. 1982). If, however, “in exercising his or her official authority the

  public official was motivated by malice, and not by an otherwise proper purpose, the

                                          - 26 -
Case 1:17-cv-00541-DKW-KJM Document 162 Filed 06/17/20 Page 27 of 28               PageID #:
                                    1624



  cloak of immunity is lost and the official must defend the suit the same as any other

  defendant.” Marshall v. University of Hawaii, 821 P.2d 937, 946 (Haw. 1991).

  Here, Defendants contend there is no evidence to support a finding that they acted

  with “malice.” Dkt. No. 145-1 at 5, 8; Dkt. No. 155 at 4–7. The Court disagrees.

        A jury could find that Defendants acted with malice. “Malice,” in this context,

  is defined in its “ordinary and usual sense” as “[t]he intent, without justification or

  excuse, to commit a wrongful act[,]” “reckless disregard of the law or of a person’s

  legal rights[,]” and “[i]ll will; wickedness of heart.” Awakuni, 165 P.3d at 1041–42

  (alterations in original) (quoting BLACK’S LAW DICTIONARY 977 (8th ed. 2004)).

  “The existence of malice is generally for the jury, and summary judgment is only

  proper on the issue when it has been removed from the case by uncontroverted

  affidavits or depositions.” Marshall, 821 P.2d at 946 (internal citation omitted).

  Having concluded above that Defendants are not entitled to qualified immunity

  because a jury could find that Defendants acted with deliberate indifference toward

  a substantial risk of harm to Gordon, it follows that the facts are sufficient to support

  a finding of “malice” in that a jury could conclude that Defendants acted with

  “reckless disregard of the law or of [Gordon]’s legal rights.” Awakuni, 165 P.3d at

  1042; Farmer, 511 U.S. at 836 (“It is, indeed, fair to say that acting or failing to act

  with deliberate indifference to a substantial risk of serious harm to a prisoner is the




                                            - 27 -
Case 1:17-cv-00541-DKW-KJM Document 162 Filed 06/17/20 Page 28 of 28                           PageID #:
                                    1625



  equivalent of recklessly disregarding that risk.”). Accordingly, Defendants are not

  entitled to immunity under Hawaii law at this juncture.

         In sum, issues of material fact preclude summary judgment because

  “[c]redibility determinations, the weighing of the evidence, and the drawing of

  legitimate inferences from the facts are jury functions, not those of a

  judge[.]” Anderson, 477 U.S. at 255; see also Bourjaily v. United States, 483 U.S.

  171, 179–80 (1987) (“[I]ndividual pieces of evidence, insufficient in themselves to

  prove a point, may in cumulation prove it.”). Having carefully reviewed the record

  in the light most favorable to Gordon, the Court is convinced that a jury trial is

  warranted. Defendants’ motions are, therefore, DENIED.

                                          CONCLUSION

         For the reasons set forth herein, Defendants’ motion for summary judgment

  regarding alleged violations of the Eighth Amendment, Dkt. No. 62, and

  Defendants’ motion for summary judgment on Gordon’s negligence claim, Dkt. No.

  145, are both DENIED.

         IT IS SO ORDERED.

         DATED: June 17, 2020 at Honolulu, Hawai‘i.




  Scott Lee Gordon v. Paul Niesen, et al.; Civil No. 17-00541-DKW-KJM; ORDER DENYING DEFENDANTS’ MOTIONS
  FOR SUMMARY JUDGMENT


                                                  - 28 -
